PAISLEY, J.
Mary Cable et al. who are the heirs of the former owner of a certain farm in Island Creek Township, upon which there is a lease for oil, brought this action in the Jefferson Common Pleas praying that the lease be cancelled as to the portion of the farm that has not been developed for oil.
It seems that the lease is now owned by Albert D. Cubbon, and was executed about twenty three years ago. Within a year or two thereafter, seven wells were drilled but from that time on nothing further has been done; and the evidence disclosed that the present owner of the lease does not intend to further develop the farm under this lease. The Common Pleas held:
1. The question is whether or not the plaintiffs are entitled in a court of equity to have the portion of the lease cancelled, as to the farm, outside of the wells drilled.
2. The lease provides in part “that in consideration of the rents and royalties-the party of the first part grants to the party of the second part the right of producing petroleum and natural gas;-Two wells to be drilled every 90 days as long as a ten barrel well is found-etc.”
3. A court of equity under the circumstances here, could do no other than grant the relief prayed for in the petition. 87 OS. 488.
4. The fact that the wells going toward the undeveloped portion of the farm were dry, only goes to show that there is nothing to fight about in this case; but if the owners of this land desire to do anything towards developing it, and the lessee does not, the relief prayed for should be granted.
Judgment for plaintiffs.
Note — OA. opinion will be found in 5 Abs. 36.